Citation Nr: 0836474	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-13 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability 
and degenerative joint disease of the cervical spine, to 
include whether a substantive appeal was timely received.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1963 to September 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the RO 
which found that a substantive appeal to an April 2005 rating 
decision was not timely received.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A statement of the case was not mailed to the veteran at 
his latest address of record.  

3.  The veteran is not shown to have a low back disability or 
degenerative disease of the cervical spine at present which 
is related to service.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, the Board has 
jurisdiction of the April 2005 rating decision which denied 
service connection for lumbosacral strain and degenerative 
disease of the cervical spine.  38 U.S.C.A. §§ 7105, 7108 
(West 2002 & West Supp. 2008); 38 C.F.R. §§ 19.4, 19.30, 
20.200, 20.202, 20.302 (2007).  

2.  The veteran does not have a low back disability and 
degenerative disease of the cervical spine due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & West Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran' claims, letters 
dated in August and October 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims; of what information and 
evidence that VA will seek to provide and what information 
and evidence he was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was ultimately 
his responsibility to provide VA with any evidence pertaining 
to his claims.  See Pelegrini II, supra.  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was scheduled 
for a hearing at the RO before a member of the Board in 
September 2008, but cancelled his hearing and withdrew his 
request.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Timeliness of Substantive Appeal

The veteran contends that he has pursued his claims for 
service connection diligently and responded to letters from 
the RO promptly.  He asserts that he submitted a substantive 
appeal within weeks of receiving the appropriate document, 
and called the RO on a couple of occasions to find out the 
status of his claim, and was told that it often took several 
weeks for paperwork to be associated with his file.  After 
not hearing from VA for a couple of months, he contacted them 
again only to learn that they did not received his 
substantive appeal and that he did not have an active claim 
for benefits.  

Historically, service connection for a low back disability, 
degenerative disease of the cervical spine and disabilities 
manifested by wide based gait and bilateral arm numbness was 
denied by the RO in April 2005.  In May 2005, the veteran 
expressed dissatisfaction with that rating determination.  In 
July 2005, the veteran contacted the RO to report a change in 
his mailing address and requested a Decision Review Officer 
(DRO) review of his claim.  A Report of Contact, dated July 
12, 2005, indicated that the veteran's new address was 
updated in the VA system.  However, in January 2006, the RO 
mailed a statement of the case to the veteran at his old 
mailing address.  The SOC was not returned by the U.S. Postal 
Service nor was another SOC mailed to the veteran's correct 
address of record.  

In letter received by fax in August 2006, the veteran 
indicated that he had contacted VA by phone that day to get 
an update on his claim and was informed by the RO that a 
substantive appeal had not been received.  The veteran 
asserted that he had mailed a VA Form 9 (substantive appeal) 
to the RO in February 2006, and included a copy of that 
document with his letter.  In his VA Form 9, dated February 
10, 2005, the veteran indicated that he wished to pursue an 
appeal of the claims for a low back and cervical spine 
disability and was not appealing the claims for wide based 
gait and bilateral arm numbness.  In September 2006, the 
veteran was informed by the RO that a substantive appeal had 
not been timely received and that his letter would be 
accepted as a request to reopen his claim.  The veteran 
disagreed with that determination and, after an SOC was 
promulgated in April 2007, perfected an appeal for the issue 
of the timeliness of his substantive appeal.  

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  The SOC will be forwarded to the appellant at the 
latest address of record and a separate copy provided to his 
or her representative.  38 C.F.R. § 19.30.  

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to Board of Veterans Appeals," or a 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b)(1).  

Under certain circumstances, a statutory filing period may be 
equitably tolled due to conduct of VA.  See Bailey v. West, 
160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable relief is 
granted rarely, such as in a case where a claimant actively 
pursued judicial remedies but has filed a defective pleading 
or where a claimant has been induced or tricked by his 
adversary's misconduct into allowing the filing deadline to 
pass.  Pfau v. West, 12 Vet. App. 515, 517 (1999), citing 
Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  
The Federal Circuit specifically held in Bailey that 
equitable tolling in the paternalistic veterans' benefits 
context does not require misconduct (such as trickery); 
however, Bailey does require the appellant to have been 
"misled by the conduct of his adversary into allowing the 
filing deadline to pass."  Bailey, 160 F.3d at 1365; see 
also (William) Smith v. West, 13 Vet. App. 525 (2000).  For 
example, Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) 
(failure to provide a statement of the case after receiving a 
notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 662, 
666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond), 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice), are all examples of 
circumstances that warrant tolling.  

After review of the evidence of record, the Board finds that 
application of the principle of equitable tolling is 
appropriate.  In this case, the SOC sent to the veteran in 
January 2006, was not mailed to his latest address of record.  
Despite the fact that the veteran informed VA of his change 
of address in July 2005, and the new address was reportedly 
updated immediately in the VA computer system (VACOLS), the 
SOC sent to the veteran in January 2006 was mailed to the 
wrong address.  While the veteran acknowledged in his VA Form 
9, dated in February 2006, that he received the SOC, the 
Board finds his explanation that he mailed his substantive 
appeal and a Statement in Support of his Claim to the RO at 
that time, is believable.  The evidentiary record as a whole, 
shows that the veteran was diligent in responding to 
correspondence and requests for information by the RO in a 
timely fashion, and the copies of his VA Form 9 and 
additional argument, dated in February 2006, reflects the 
same diligence to actively pursue his appeal.  Thus, the 
Board finds that the veteran explanation is believable, and 
that equitable tolling of the statute of limitations for 
filing a substantive appeal should be extended to the facts 
in this case.  Accordingly, the Board will consider the 
veteran's appeal on a de novo basis.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The veteran contends that his current low back and cervical 
spine disabilities are due to injuries sustained in a fall 
from the side of a ship in service.  

The service medical records also showed that the veteran was 
seen for low back pain with fatigue symptoms in December 
1963; however, no pertinent abnormalities were noted.  The 
veteran was treated for left rib and mid-back pain after 
falling on a liberty boat in April 1966.  Other than some 
tenderness to the paraspinal muscles in the left thoracic 
area, no pertinent abnormalities were noted.  X-ray studies 
of the veteran's spine and chest were negative.  The 
impression was muscle strain.  In June 1966, the veteran 
sustained a laceration behind the left ear which required 
three stitches, after he fell into the water while working 
shipside.  He was seen two days later complaining of 
difficulty turning his head and moving his neck, and was 
noted to have some inflammation in the area of the sutures.  
No additional abnormalities were noted and the sutures were 
removed the following day.  

The veteran's separation examination in September 1966 showed 
no complaints, abnormalities, or diagnosis referable to any 
low back, neck, or cervical spine problems.  On examination, 
the veteran's head, neck, scalp, spine, and musculoskeletal 
system were normal and a chest x-ray study was within normal 
limits.  

Private medical records, received in November 2004, showed 
that the veteran was hospitalized for eight days for a 
compression fracture of T-12 and L-1, following an industrial 
accident when he fell from a scaffold and landed on his back 
in September 1971.  The records showed that the veteran 
underwent additional lumbar puncture in March 1972.  

When examined by VA in February 2005, the veteran reported 
that he sustained an injury to the back of his left ear after 
when he fell into the water from a bosons chair while 
cleaning the side of a ship in service.  The veteran 
indicated that he was given light duty for the rest of the 
day and returned to his normal activities the following day.  
He also related a back injury after falling three stories 
while working construction after service.  He reported that 
he fractured his spine, elbow and toe, and was off work for 
nine months before returning to his job.  The veteran 
reported that he started having back and neck pain about five 
years earlier.  The examiner noted that x-ray studies in 
September 2004, showed very mild disc space narrowing at C-5 
with spurring in some foraminal encroachment on the right, 
mainly at C5-6, and on the left at the same level.  X-ray 
studies of the lumbosacral spine were normal.  The assessment 
included degenerative disease of the cervical spine and 
lumbosacral strain.  The examiner opined, in essence, that 
the veteran's current cervical and lumbar spine disabilities 
were not related to an injury in service.  He noted that the 
veteran did not have any difficulty returning to work after 
the fall incident in service, and that he denied any low back 
or neck problems after he recuperated from his back injuries 
from the industrial accident in 1971.  

The evidence of record includes a private medical evaluation 
report conducted for Social Security disability purposes in 
December 2005.  The assessment included subaxial cervical 
subluxation and degenerative disc disease of the lumbar 
spine.  

A private examination report, dated in May 2007, showed that 
the veteran was seen for evaluation of his back and neck 
disabilities.  At that time, the veteran reported that he had 
chronic low back and neck pain ever since he fell from the 
side of a ship in service.  The examiner noted that the 
veteran was examined by another doctor at that facility for 
Social Security purposes a 11/2 year earlier and reported that 
his back pain began around 2004, but that on examination in 
2005, he reported that his back pain had been present since a 
fall in service.  The assessment included degenerative disc 
disease of the lumbar spine and cervical and lumbar 
radiculopathy.  The physician opined that the veteran's fall 
in service "could have started the process of where he is 
today."  

The evidence in this case showed that the veteran sustained a 
relatively minor laceration behind his left ear which 
required three stitches, after a fall in June 1966.  He was 
also treated for low back pain without any precipitating 
injury in 1963, and for thoracic pain after falling on the 
deck of a liberty craft in April 1966.  However, all 
diagnostic and clinical findings were negative, and no 
further complaints or pertinent abnormalities were noted in 
service.  

It is significant to note that while the veteran attributes 
his low back and cervical spine problems to the incident when 
he fell from the side of a ship in June 1966, he made no 
mention of any low back problems at that time, nor were any 
abnormalities referable to his back noted on examination at 
that time.  His only complaint, and the only objective 
findings at that time, involved a laceration behind the left 
ear and some inflammation around the sutures with difficulty 
turning his head a couple of days later.  It would appear 
from the absence of any further complaints or treatment that 
his neck symptoms resolved.  Moreover, no pertinent 
abnormalities referable to his lower back, neck or cervical 
spine were noted at the time of his separation examination in 
September 1966.  

The evidence of record showed that the veteran sustained 
severe spinal injuries to his thoracic and lumbar spine when 
he fell from scaffolding while working construction in 1971.  
Although the veteran was asked to provide VA with information 
pertaining to any back or neck treatment since service, he 
has never provided VA with the hospital records from 1971 or 
the records pertaining to his workers' compensation claim, 
and has only submitted a few medical reports from 1972, when 
he had reached maximum recovery and was released to full 
activities.  These reports do not show the full extent of the 
veteran's industrial injuries, which he reported on a private 
examination in December 2005, included a fractured elbow and 
toe.  The veteran also reported that he was in a full body 
cast for 11 months.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d at 1336 (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  More recently, in Barr v. Nicholson, 21 
Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994), emphasized that lay testimony 
is competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  Id. at 
1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations regarding low back and neck pain 
in service.  Layno, supra; 38 C.F.R. § 3.159(a)(2).  However, 
once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Barr 
v. Nicholson, 21 Vet. App. at 310; see also Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

In this regard, the Board notes that while the veteran now 
claims that he has had chronic pain in his neck and lower 
back ever since a fall injury in service, the service medical 
records do not reflect any chronic back or neck problems, nor 
did the veteran report any such problems at the time of his 
separation examination in September 1966.  On his original 
claim, received in July 2004, the veteran reported the onset 
of symptoms in 2003; when examined by VA in February 2005, he 
reported the onset of symptoms around 2000.  

The Board finds that the veteran's statements regarding 
ongoing low back and neck pain since service are not 
credible.  The service treatment records do not show any 
complaints or treatment for any back pain at the time of the 
June 1966 fall, or for any chronic symptoms referable to his 
neck or lower back at any time during service.  Under the 
circumstances, the Board finds that the veteran's assertions 
of chronic low back and neck problems since service are not 
supported by any credible evidence and are of limited 
probative value.  Buchanan v. Nicholson, supra; Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative 
evidence" could be considered in weighing the evidence).  

The Board notes further, that if the veteran had ongoing low 
back and neck symptoms from service to the present, he would 
certainly be competent to report those symptoms.  However, 
the Board does not find that a low back or neck disability, 
as contrasted with low back or neck symptoms including pain 
are subject to lay diagnosis.  That is to say, the Board 
finds no basis for concluding that a lay person would be 
capable of discerning what disorder his back and neck 
difficulties represented, in the absence of specialized 
training.  The veteran has not established any specialized 
training for such qualifications.  

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the Board must determine the weight 
to be accorded the various items of evidence in this case 
based on the quality of the evidence and not necessarily on 
its quantity or source.  

In this case, the only favorable evidence supporting the 
veteran's claim is the May 2007 statement by a private 
physician to the effect that the veteran's cervical and 
lumbar spine problems "could" have started the current 
degenerative problems.  However, the physician did not offer 
any explanation or analysis for his conclusion.  The Court 
has held that a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  

In this regard, in February 2005, a VA physician concluded, 
in essence, that the minimal degenerative changes found on 
recent x-ray studies, and the absence of any competent 
evidence of a chronic disability in service or until many 
years after service, rendered it less likely than not that 
any current low back and neck disability was related to 
service.  The VA opinion included a discussion of all 
relevant facts and offered a rational and plausible 
explanation for concluding that the veteran's current 
cervical and lumbar spine disabilities were not related in 
any way to service.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Thus, the Board finds the VA opinion is more 
persuasive than the conclusory private opinion.  

As indicated above, the veteran's service medical records 
showed vague complaints of neck pain, once, and once for 
generalized low back pain without any specific finding or 
history of trauma regarding the latter complaint.  There were 
no further complaints, treatment, abnormalities, or diagnosis 
referable to any neck or low back problems during service.  
Likewise, there was evidence of any signs, symptoms, or 
manifestations of a degenerative disease process within the 
first year following his separation from service or until 
many years thereafter.  The available evidence of record 
showed that the veteran sustained a severe intercurrent 
injury involving a fracture of the thoracolumbar spine 
several years after service.  

As there is no competent medical evidence of record 
suggesting a connection between the veteran's current low 
back and cervical spine disabilities and service, the Board 
finds no basis to grant service connection.  Accordingly, the 
appeal is denied.  


ORDER

The appeal of the issues of service connection for a low back 
disability and degenerative disease of the cervical spine is 
properly before the Board.  

Service connection for a low back disability and degenerative 
disease of the cervical spine is denied.  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


